 Case 1:17-cr-00313-PKC Document 36 Filed 12/16/20 Page 1 of 2 PageID #: 279




SPN:BDM
F.#2015R01828

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------X

UNITED STATES OF AMERICA

                                                       xxxxxxxxxxxx
                                                       [PROPOSED] ORDER
              - against -

JORGE ARZUAGA,                                         17 CR 313 (PKC)

                     Defendant.

----------------------------X

              WHEREAS, on or about June 15, 2017, JORGE ARZUAGA (the

“defendant”) was arraigned on the above-captioned Information, and tendered a cash bond in

the amount of $250,000 (the “Bond Amount”);

              WHEREAS, on or about June 15, 2017, the defendant entered a plea of guilty

to the sole count in above-captioned Information, charging a violation of 18 U.S.C.

§ 1956(h);

              WHEREAS, on or about June 15, 2017, this Court entered a Preliminary Order

of Forfeiture (“Preliminary Order”) pursuant to 18 U.S.C. § 982(a)(1) imposing a forfeiture

money judgment in the amount of one million forty-six thousand dollars and no cents

($1,046,000.00) (the “Forfeiture Money Judgment”); and

              WHEREAS, the defendant has paid or has been credited the sum of $875,492.97

towards his Forfeiture Money Judgment, leaving an unpaid balance of $170,507.03; and

              WHEREAS, on or about November 16, 2020, the defendant was sentenced;
 Case 1:17-cr-00313-PKC Document 36 Filed 12/16/20 Page 2 of 2 PageID #: 280



                                                                                            2


             NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED that the Clerk of the Court shall disburse the Bond Amount as follows:

             1.      The sum of $100.00 towards satisfaction of the special assessment
                     imposed by the Court in connection with the defendant’s sentencing;

             2.      The sum of $170,507.03 to the United States Marshals Service in order
                     to satisfy the outstanding balance of the Forfeiture Money Judgement;
                     and

             3.      The remaining funds, including any interest accrued on the Bond
                     Amount, to an escrow account maintained by counsel for the defendant,
                     who shall provide the Clerk of Court with a completed payment form
                     containing account information necessary to facilitate the refund of such
                     remaining funds by ACH transfer.


Dated: Brooklyn, New York
       December 16 , 2020

                                              s/Hon. Pamela K. Chen

                                          HONORABLE PAMELA K. CHEN
                                          UNITED STATES DISTRICT JUDGE
                                          EASTERN DISTRICT OF NEW YORK
